Citation Nr: 0206727	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  97-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to a separate rating for the 
shortening of his service-connected left leg.  

(The issues of entitlement to service connection for a right 
hip and right knee disability, claimed as secondary to his 
service-connected compound fracture of the left leg; and 
entitlement to a total disability rating due to individual 
unemployability  will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) of St. Petersburg, Florida.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right hip and 
right knee disability, claimed as secondary to his service-
connected compound fracture of the left leg pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  

The veteran's appeal for a total disability rating for based 
on unemployability is inextricably intertwined with these 
claims, inasmuch as a grant of service connection for a 
disability could affect the outcome of the other claim.  That 
issue is deferred, pending the development referred to above.

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

The Board notes that a March 2002 rating decision reduced the 
veteran's service connected evaluation for sinus bradycardia 
with arrhythmia from 10 percent to zero percent, and reduced 
the veteran's service connected evaluation for chronic 
lumbosacral strain from 20 percent to 10 percent.  As a 
notice of disagreement is not currently of record for this 
issue, the issue is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991).

The veteran, in a Statement in Support of Claim, received in 
December 1998, stated that he requested increased ratings for 
all his service-connected conditions.  As these increased 
rating claims have not yet been addressed, they are referred 
to the RO to take the necessary steps to fully develop and 
adjudicate them. 

Finally, it is noted that there is some confusion in the 
record as to the leg length shortening.  It is, in some 
places referred to 1.5 centimeters.  Other places it is 
described as 1.5 inches.  As the outcome below turns on the 
law not the facts, this matter is not in need of 
clarification.


FINDINGS OF FACT

The veteran is currently in receipt of a combined 40 percent 
evaluation for the residuals of a fracture of left leg (a 
comminuted fracture of the left distal tibia and fibula with 
limitation of motion of the left ankle, evaluated as 30 
percent disabling; and a closed fracture of the left femoral 
shaft with limitation of motion of the left knee and left leg 
shortening of 1.5 inches, evaluated as 10 percent disabling).


CONCLUSION OF LAW

A separate rating for the veteran's shortening of his 
service-connected left leg is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.71a, Diagnostic Code 5275 (and note following) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran sustained a compound fracture of his left leg in 
service.  He is currently service-connected for a comminuted 
fracture of the left distal tibia and fibula with limitation 
of motion of the left ankle, evaluated as 30 percent 
disabling; and for a closed fracture of the femoral shaft 
with limitation of motion of the left knee and left leg 
shortening of 1.5 inches, evaluated as 10 percent disabling.  

The Board notes that, although the evidence reflects 
shortening of the left leg, VA regulations prohibit the 
combination of a rating for shortening of a lower extremity 
with an evaluation for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Code 5275, and note following.  
The veteran currently has a combined 40 percent evaluation 
due to the left leg fracture, a separate rating for 
shortening of the left leg is not permitted.  As stated above 
the 10 percent rating could not be combined with the combined 
40 percent currently assigned for the residuals of his 
fractured leg.  The ratings assigned are for bony fracture 
and the rating schedule prohibits a separate rating based on 
shortening.

The Board notes that there has been a change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  66 Fed. Reg. 45620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

On review of the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
the new VCAA.  The veteran was provided with notification 
letters, copies of the rating decisions on appeal, and a 
Statement of the Case.  These documents clearly advised him 
of the evidence currently of record, as well as the 
applicable legal criteria.  He has also been afforded the 
opportunity to provide evidence and argument regarding the 
issues on appeal and has taken advantage of this opportunity 
by submitting additional evidence, and written argument.  The 
Board finds that the RO's actions thus far satisfy the 
notification requirements set forth at 38 U.S.C.A. § 5103A 
(West Supp. 2001) in that the veteran has clearly been 
notified of the evidence necessary to substantiate this 
claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  The law not the facts dictate this outcome.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development of the claim and further expending 
of VA's resources are not warranted.  


ORDER

The veteran is not entitled to a separate rating for the 
shortening of his service-connected left leg.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

